Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 4, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Bergio International, Inc. Fairfield, New Jersey To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A, Amendment No. 1, Registration Statement under the Securities Act of 1933, filed by Bergio International, Inc. of our report dated March 30, 2010, relating to the financial statements of Bergio International, Inc., a Delaware Corporation, as of and for the period ending December 31, 2009. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
